       Case 1:20-cv-01771-PGG-KNF Document 8 Filed 08/25/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONNA HEDGES, on behalf of herself and
 all others similarly situated,

                            Plaintiff,                                ORDER

                -against-                                    20 Civ. 1771 (PGG) (KNF)

 CIRE TRUDON USA, INC.,

                            Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               This action is brought under the Americans with Disabilities Act. The Complaint

was filed on February 28, 2020. (Cmplt. (Dkt. No. 1)) On March 12, 2020, Plaintiff Donna

Hedges filed an affidavit of service with respect to Defendant Cire Trudon USA, Inc. (Dkt. No.

6) Defendant did not file an answer or otherwise respond to the Complaint, and has not

appeared.

               In an April 16, 2021 order, the Court directed Plaintiff to move for a default

judgment by April 30, 2021. (Dkt. No. 7) The Court warned that if Plaintiff did not move for a

default judgment by that date, “this case will be dismissed for failure to prosecute.” (Id.)

Plaintiff has not responded in any fashion to the April 16, 2021 order.

               District courts may dismiss actions for failure to prosecute under Rule 41(b) of

the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 41(b).

       In considering the dismissal of an action under Rule 41(b) for failure to prosecute,
       a district court must consider: “(1) the duration of the plaintiff’s failures, (2)
       whether plaintiff had received notice that further delays would result in dismissal,
       (3) whether the defendant is likely to be prejudiced by further delay, (4) whether
       the district judge has taken care to strike the balance between alleviating court
       calendar congestion and protecting a party’s right to due process and a fair chance
       to be heard and (5) whether the judge has adequately assessed the efficacy of
       lesser sanctions.” LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir.
       Case 1:20-cv-01771-PGG-KNF Document 8 Filed 08/25/21 Page 2 of 3




       2001). . . . No single factor is dispositive and a court must weigh all five factors in
       determining whether dismissal is appropriate. See United States ex rel. Drake v.
       Norden Sys., 375 F.3d 248, 254 (2d Cir. 2004). Dismissal is a “harsh remedy to
       be utilized only in extreme situations.” Id. (quoting Minnette v. Time Warner,
       997 F.2d 1023, 1027 (2d Cir. 1993)).

Salem v. City of New York, No. 16 CIV. 7562 (JGK), 2017 WL 6021646, at *2 (S.D.N.Y. Dec.

4, 2017) (collecting cases) (alterations omitted).

               As to the first factor, Plaintiff’s inaction spans nearly four months. On April 16,

2021, the Court ordered Plaintiff to move for a default judgment by April 30, 2021. (Dkt. No. 7)

That deadline passed almost four months ago with no action by Plaintiff. Accordingly, the first

factor supports dismissal. See Salem, 2017 WL 6021646, at *2; Avila v. Comm’r of Social

Security, 15-cv-2456, 2016 WL 1562944, at *3 (S.D.N.Y. Apr. 18, 2016).

               As to the second factor, this Court’s April 16, 2020 Order warned Plaintiff that

her claims would be dismissed for failure to prosecute if she did not move for a default

judgment. (Dkt. No. 7) The second factor thus also favors dismissal.

               As to the third factor, “[t]he Court can presume that the defendant[] [has] been

prejudiced and will continue to be by further delay whereas here the plaintiff has already been

unresponsive for a long period of time.” Beauford v. Doe #1, No. 04-cv-7533, 2007 WL

549432, at *1 (S.D.N.Y. Feb. 16, 2017).

               As to the fourth factor, this Court sought to protect Plaintiff’s right to due process

by warning that her failure to move for a default judgment would result in the dismissal of her

claims. (Dkt. No. 7)

               As to the fifth factor, dismissal is the appropriate sanction. “The Court has no

reason to suspect that Plaintiff would be responsive if lesser sanctions or court orders were

imposed. Given that Plaintiff has . . . failed to respond to orders of this Court, lesser sanctions



                                                     2
       Case 1:20-cv-01771-PGG-KNF Document 8 Filed 08/25/21 Page 3 of 3




would be useless.” Ctr. for Monitoring Impact of Peace, Inc. v. Ctr. for Monitoring Impact of

Peace, R.A., No. 06 CIV 2390 LAP, 2010 WL 3958823, at *3 (S.D.N.Y. Sept. 24, 2010) (citing

Feurtado v. City of New York, 225 F.R.D. 474, 480 (S.D.N.Y. 2004) (“[R]epeated violation of

orders of this Court leads to the inexorable conclusion that no sanction short of dismissal would

effectively address [plaintiff’s] conduct.”)); Smith v. Human Res. Admin., No. 91 Civ. 2295,

2000 WL 307367, at *3 (S.D.N.Y. Mar. 24, 2000) (“[L]esser sanctions are not appropriate . . .

[because c]ourt orders and direction have not prompted plaintiff to move her case forward.”).

               Having considered the relevant factors, the Court concludes that this action is

properly dismissed for failure to prosecute.

               Accordingly, Plaintiff’s claims are dismissed without prejudice. The Clerk of

Court is directed to terminate any pending motions and to close this case.

Dated: New York, New York
       August 25, 2021




                                                3
